Exhibit 10.71

SUMMARY OF ANNUAL CASH INCENTIVE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED COMMON

SHARES GRANTED IN FISCAL 2015 FOR NAMED EXECUTIVE OFFICERS

Annual Cash Incentive Bonus Awards Granted In Fiscal 2015

The following table sets forth the annual cash incentive bonus awards granted to
the following named executive officers (“NEOs”) of Worthington Industries, Inc.
(the “Company”) under the Worthington Industries, Inc. Annual Incentive Plan for
Executives for the twelve-month performance period ending May 31, 2015:

 

Name

   Annual Cash Incentive Bonus Awards for  Twelve -Month
Performance Period Ending May 31, 2015 (1)        Threshold ($)      Target ($)
     Maximum ($)  

John P. McConnell

     442,900         885,800         1,771,600   

Mark A. Russell

     318,270         636,540         1,273,080   

B. Andrew Rose

     251,835         503,670         1,007,340   

Geoffrey G. Gilmore

     198,750         397,500         795,000   

Andrew J. Billman

     180,250         360,500         721,000   

 

(1)

Payouts which can be earned under these annual cash incentive bonus awards are
generally tied to achieving specified levels (threshold, target and maximum) of
corporate economic valued added (“EVA”) and earnings per share (“EPS”) for the
twelve-month performance period with each performance measure carrying a 50%
weighting. For Mr. Gilmore, a Steel Processing business unit executive, the
corporate EPS measure carries a 20% weighting, the Steel Processing business
unit operating income (“EOI”) carries a 30% weighting, and the Steel Processing
business unit EVA carries a 50% weighting. For Mr. Billman, a Pressure Cylinders
business unit executive, the corporate EPS carries a 20% weighting, the Pressure
Cylinders business unit EOI carries a 30% weighting, and the Pressure Cylinders
business unit EVA carries a 50% weighting. For all calculations, restructuring
charges and non-recurring items are generally excluded and EPS and Steel
Processing business unit EOI results are adjusted to eliminate the impact of
FIFO gains and losses. If the performance level falls between threshold and
target or between target and maximum, the award is prorated. If threshold levels
are not reached for any performance measure, no annual cash incentive bonus will
be paid. Annual cash incentive bonus award payouts will be made within a
reasonable time following the end of the performance period. In the event of a
change in control of the Company (followed by actual or constructive termination
of an NEO’s employment during the performance period), the annual cash incentive
bonus award would be considered to be earned at target, payable in full, and
immediately settled or distributed.



--------------------------------------------------------------------------------

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2015

The following table sets forth the long-term performance awards (consisting of
cash performance awards and performance share awards) for the three-fiscal-year
period ending May 31, 2017 and the option and restricted common share awards
granted to the NEOs in the fiscal year ending May 31, 2015 (“Fiscal 2015”).

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2015

 

Name

  Cash Performance Awards for Three-
Fiscal-Year Period Ending May 31, 2017 (1)     Performance Share Awards for 
Three-Fiscal-
Year Period Ending May 31, 2017 (1)     Option
Awards:
Number of
Common
Shares
Underlying
Options (2)     Exercise
or Base
Price of
Option
Awards
($/Sh) (2)     Restricted
Common
Share
Awards     Threshold
($)     Target
($)     Maximum
($)     Threshold
(# of
Common
Shares)     Target
(# of
Common
Shares)     Maximum
(# of
Common
Shares)        

John P. McConnell

    500,000        1,000,000        2,000,000        8,500        17,000       
34,000        17,000        43.04        22,000 (3) 

Mark A. Russell

    300,000        600,000        1,200,000        3,500        7,000       
14,000        9,000        43.04        11,000 (3) 

B. Andrew Rose

    300,000        600,000        1,200,000        3,500        7,000       
14,000        9,000        43.04        11,000 (3)                      6,500
(3) 

Geoffrey G. Gilmore

    150,000        300,000        600,000        1,500        3,000        6,000
       6,000        43.04        25,000 (4)                      5,500 (3) 

Andrew J. Billman

    150,000        300,000        600,000        1,500        3,000        6,000
       6,000        43.04        25,000 (4) 

 

(1)

These columns show the potential payouts under the cash performance awards and
the performance share awards granted to the NEOs under the Worthington
Industries Inc. Amended and Restated 1997 Long-Term Incentive Plan (the “1997
LTIP”) for the three-fiscal-year performance period from June 1, 2014 to May 31,
2017. Payouts of cash performance awards and performance share awards for
corporate executives are tied to achieving specified levels (threshold, target
and maximum) of cumulative corporate EVA for the three-fiscal-year performance
period and EPS growth over that performance period, with each performance
measure carrying a 50% weighting. For Mr. Gilmore, a Steel Processing business
unit executive, and for Mr. Billman, a Pressure Cylinders business unit
executive, the cumulative corporate EVA and EPS growth measures together carry a
50% weighting, and the applicable business unit EOI targets are weighted 50%. In
all calculations, restructuring charges and non-recurring items are generally
excluded, and EPS and business unit EOI results are adjusted to eliminate the
impact of FIFO gains or losses. No awards are paid or distributed if none of the
three-fiscal-year threshold financial measures are met. If the performance
levels fall between threshold and target or between target and maximum, the
award is prorated.

(2)

Effective June 30, 2014, under the 2010 Stock Option Plan, the NEOs were granted
non-qualified stock options with respect to the number of common shares shown,
with an exercise price equal to $43.04, the fair market value of the underlying
common shares on the date of grant. The options become exercisable over three
years in increments of 33% per year on each anniversary of their grant date.

 

-2-



--------------------------------------------------------------------------------

(3)

These annual time-vested restricted common share awards were granted effective
June 30, 2014 under the 1997 LTIP. The restricted common shares will be held in
escrow by the Company and may not be sold, gifted, transferred, pledged,
assigned or otherwise alienated or hypothecated until the restrictions thereon
have lapsed. Subject to continued employment of the NEOs, the restrictions on
the time-vested restricted common shares will lapse and the restricted common
shares will become fully vested on the third anniversary of the date of grant,
subject to the terms of each restricted common share award. Each NEO may
exercise any voting rights associated with the restricted common shares during
the restriction period. In addition, any dividends or distributions paid with
respect to the common shares underlying the restricted common shares will be
held by the Company in escrow during the restriction period and, at the end of
the restriction period, will be distributed or forfeited in the same manner as
the restricted common shares with respect to which they were paid.

(4)

Effective June 24, 2014, Mr. Billman and Mr. Gilmore each received a special
performance-based/time-vested restricted common share award covering 25,000
common shares which will fully vest if and when both of the following conditions
are met: (a) the closing price of the Company’s common shares equals or exceeds
$60.00 per share for 30 consecutive days during the five-year period ending on
June 24, 2019; and (b) the NEO has continuously remained an employee of the
Company or a subsidiary of the Company through June 24, 2019. Each NEO may
exercise any voting rights associated with the performance-based/ time-vested
restricted common shares during the restriction period. In addition, dividends
will be accrued and paid in respect of the restricted common shares upon the
vesting date, if the underlying restricted common shares vest. During the period
they are held in escrow, the performance-based/time-vested restricted common
shares may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the restrictions thereon have lapsed. The
performance-based/time-vested restricted common shares will be forfeited if the
performance-based vesting condition is not met by June 24, 2019 or if the NEO’s
employment is terminated before June 24, 2019. If the NEO’s employment is
terminated by the Company without “cause” after the performance condition has
been met but before the time-based vesting condition has been met, the
restricted common shares will be fully vested as of the date of termination.

 

-3-